Citation Nr: 1630217	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-27 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent from April 16, 2013 for the service-connected thoracic back strain (thoracolumbar spine disability).  

2.  Entitlement to a compensable disability rating prior to April 16, 2013 for the thoracolumbar spine disability. 

3.  Entitlement to a compensable disability rating for the service-connected neck disability.    

4.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder with chronic sleep impairment (PTSD).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2005 to April 2008, and he received decorations including the Combat Action Ribbon, the Global War on Terrorism Service Medal, the Iraq Campaign Medal, and the Army Service Ribbon.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran withdrew his prior request for a hearing before the Board. 

The Board acknowledges that in September 2014, the Veteran checked the box on a statement requesting that the issue on appeal listed in his recent statement of the case (namely entitlement to an increased evaluation for the thoracolumbar spine disability) be withdrawn.  However, later that same month, the Veteran submitted statements to the effect that he wishes to continue pursuing this appeal.  See e.g., September 2014 Form 9.  The Board concludes that this issue has not been withdrawn.  

The Board notes that in the September 2013 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial disability rating and an effective date of April 16, 2013.  The Veteran submitted a notice of disagreement in September 2013 against the assigned effective date.  In the notice of disagreement, the Veteran first contended that an earlier effective date of June 16, 2010 was warranted, but later in the same document, the Veteran contended that an effective date of September 27, 2010, the date of the Veteran's claim for service connection for PTSD, was warranted.  In an August 2014 rating decision, the RO granted an earlier effective date of September 27, 2010 for the grant of service connection for PTSD and provided the Veteran notice of this determination and regarding his appellate rights.  The Veteran did not submit a notice of disagreement against this August 2014 determination within one year after this rating decision, and the Veteran did not indicate any further disagreement with the effective date assigned.  Given these facts, the Board concludes that the appeal of entitlement to an earlier effective date for the grant of service connection for PTSD has been resolved in full in accordance with the Veteran's express desire for an effective date of September 27, 2010. 

The Board notes that in July 2014, the Veteran claimed VA benefits for a sleep disorder, and the RO construed this statement as a claim for increased benefits for PTSD.  In a November 2014 rating decision, the RO denied entitlement to a disability rating greater than 30 percent for PTSD, and the Veteran submitted a notice of disagreement in January 2015, in which the Veteran expressly stated that he desires a 50 percent rating for PTSD, to include for his symptom of sleep disorder.  However, the Veteran included with his notice of disagreement a statement from his prior employer, in which the Veteran's employer stated that he had to let the Veteran go from the his job due to psychiatric symptoms.  Then, in a July 2015 rating decision, the RO increased the evaluation for PTSD to 50 percent and included chronic sleep impairment in this evaluation for the entire appeal period.  Though this increase constitutes a grant of the Veteran's claimed 50 percent rating, the Board sympathetically construes the statements attached to the Veteran's notice of disagreement as demonstrating the Veteran's intent for the maximum benefits provided under law.  Therefore, the Veteran's claim for a higher evaluation for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, in January 2015, the Veteran submitted a statement from his prior employer, in which his employer stated that he had to let the Veteran go due to psychiatric symptoms.  Thus, the issue of TDIU has been reasonably raised by the record in conjunction with the appeal for increased compensation for PTSD and is part and parcel of the appeal for PTSD.

The matter pertaining to headaches, to include as secondary to the neck disability, has been reasonably raised by the Veteran's statements, but this matter has not been addressed by the Agency of Original Jurisdiction (AOJ).  See e.g., July 2014 Form 9 (reporting that neck pain causes headaches) September 2014 Form 9.  The Board does not have jurisdiction over this matter and refers them to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2011 rating decision, the RO denied entitlement to compensable disability ratings for the Veteran's thoracolumbar spine disability and neck disability.  The record shows that the VA received a notice of disagreement on August 10, 2012, within one year after the August 2011 rating decision, but that VA has been unable to locate this notice of disagreement and therefore it is not associated with the claims file.  See April 2014 VA letter (notifying the Veteran as to the unavailability of this notice of disagreement).  Given that the Veteran has submitted multiple statements since the August 2011 rating decision in which he has reported worsening neck and back symptoms, and resolving doubt in favor of the Veteran, the Board concludes that the Veteran submitted a timely August 2012 notice of disagreement against the August 2011 rating decision.  However, the RO has not yet issued a statement of the case regarding the issue of entitlement to a compensable disability rating for the neck disability.  Further, the RO has not issued a statement of the case regarding the issue of entitlement to a compensable disability rating for the thoracolumbar spine disability prior to April 16, 2013.  Thus, in response to the Veteran's August 2012 notice of disagreement, the Veteran must be issued a statement of the case regarding these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).  The Board notes that the issue of entitlement to a disability rating greater than 10 percent for the thoracolumbar spine disability from April 16, 2013 has been perfected and is addressed below. 

As noted above, in a November 2014 rating decision, the RO denied entitlement to an increased disability rating for PTSD, and the Veteran submitted a timely notice of disagreement in January 2015 against this determination.  However, the RO has not yet issued a statement of the case regarding this issue in response to the Veteran's January 2015 notice of disagreement, and the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  Further, as discussed above, the matter of TDIU is part and parcel of the appeal for PTSD, and the statement of the case should therefore address this issue as well. 

The Veteran was last afforded a VA examination regarding the thoracolumbar spine disability in May 2013, in which it is noted that the Veteran has no signs or symptoms of radiculopathy.  Since the May 2013 VA examination, the Veteran has reported right and left leg symptoms in a July 2014 Form 21-526EZ.  Further, there is medical evidence of neurological deficits in the bilateral lower extremities and the Veteran has complained of pain in the bilateral feet. See April 2014 VA consult (submitted by Veteran).  It is unclear whether these lower extremity neurological symptoms may be associated with the thoracolumbar spine disability; therefore, further medical inquiry is warranted.  The Board also notes that though the May 2013 VA examination noted thoracic scoliosis, it is unclear whether this is the result of guarding or muscle spasm.  For these reasons, and given the lay and medical evidence of worsening symptoms, the Veteran should be afforded a new VA examination to determine the current nature and severity of the thoracolumbar spine disability.  38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, the Veteran has identified treatment records pertaining to the thoracolumbar back, to include private treatment records, that are outstanding.  See May 2011 Veteran statements (reporting where he has received treatment, to include a private chiropractor).  Attempts should be made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the following issues:

a. Entitlement to a compensable disability rating for the neck disability.  

b. Entitlement to a compensable disability rating for the thoracolumbar spine disability prior to April 16, 2013. 

(The RO denied increased ratings for the neck and thoracolumbar spine disabilities in the August 2011 rating decision, and the Veteran submitted a notice of disagreement in August 2012 against this decision (though this notice of disagreement is unavailable).)  

c. Entitlement to a disability rating greater than 50 percent for PTSD.  Please note that the matter of a TDIU has been inferred as part and parcel of this claim for PTSD.  Therefore, the statement of the case should address the matter of TDIU as well.  

Inform the Veteran that he must perfect a timely appeal for these issues to be considered by the Board.  If, and only if, the Veteran perfects the appeals, return the case to the Board.

2. Please contact the Veteran and request that he provide information as to any outstanding treatment records, VA or non-VA, relevant to the thoracolumbar spine, specifically to include the following:

a. Records from Health and Wellness Center of PSL.

b. Any other private treatment provider, to include any chiropractors. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

3. Please obtain all relevant outstanding VA treatment records, including all records dating from July 2011 to present.

4. Afterwards, please schedule the Veteran for a VA medical examinations to determine the nature and severity of a thoracolumbar spine disability.  Provide the VA examiner with the claims file for review of the case.  

After performing all necessary testing, including neurological testing, the examiner is asked to please address the current nature, severity, and all symptoms of the Veteran's thoracolumbar spine disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Attention is invited to the medical evidence showing thoracic scoliosis.   

(c) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(d) Please provide an opinion as to each objective neurological abnormality associated with the lumbar spine disability.  Indicate the nerve roots involved for each objective neurological impairment found and the severity of the symptoms (e.g., mild, moderate, severe).  

Attention is invited to the April 2014 VA consult showing sensory deficits and pain of the bilateral lower extremities and to the Veteran's reports of bilateral leg symptoms during the appeal period. 

(e) Assess the impact of the Veteran's thoracolumbar back disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached

5. After completing the above development and any other development deemed necessary, adjudicate the issue on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







